UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (date of earliest event reported):January 25, 2013 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-33491 75-2873882 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2251 Drusilla Lane, Suite B Baton Rouge, Louisiana 70809 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(225) 364-2813 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On January 25, 2013, Mr. William D’Angelo, a Director of Green Energy Management Services Holdings, Inc. (the “Company”), informed the Company of his intention to resign from the Board of Directors of the Company, as a result of the increased level of commitment that Mr. D’Angelo will need to devote to his private business interests.Mr. D’Angelo’s resignation took effect immediately.Mr. D’Angelo did not make this decision as the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. Dated: January 31, 2013 By: /s/ Ronald P.Ulfers, Jr. Name: Ronald P.Ulfers, Jr. Title: Chairman of the Board, President and Chief Executive Officer
